Title: To James Madison from James Bowdoin, 20 May 1806
From: Bowdoin, James
To: Madison, James


                    
                        Sir,
                        Paris May 20th. 1806.
                    
                    Since my arrival in europe, I have had the honour to address you on the 18th. of June, & 8th. of July from St. Ander: on the 31st. of July & 3d. of Septr. from London: on the 7th. & 27th. of dec: feb. 17. & mar. 9th. from Paris; since which I have received your circular letter of the 24th. of July; & your Letter of the 18th. of mar. last by Mr. Skipwith, wherein you acknowledge the rect. only of my letters of the 18th. of June & 31st. of July, which I suppose from the hurry of business may have escaped you; and that those written from Paris had not arrived: I ought to observe to you, that I make it a rule to forward Duplicates.
                    With respect to my Letters from Paris, that of the 7th. of dec. I have ascertained, could not reach you, as I expected: Capt. Leond. Jarvis of Boston commanded a fast sailing brig bound from Rochélle for Savannah, was to sail in Ballast about the middle of dec. & knowing both the owner & Captain, who were at Paris, I thôt myself very fortunate in the opportunity of transmitting it; but owing to the tempestuous weather of the last season, and the prevalence of westerly winds principally, the vessel did not actually sail until the 3d. of feb: the Duplicate was sent to England to the Care of mr. monroe to be forwarded: Mr. John Sullivan mercht. of Boston, the bearer of it, was detained twenty nine days at Helversloues with a vessel

ready to embrace the first wind; but he was not able to cross the Channel during that period, and did not deliver mr. Monroe my dispatches until the 5th. of feb: when I heard of these circumstances, it was too late to remedy the Consequences; and I mention them, as I fear you may have entertained an opinion, that I may have been inattentive in duly advising you of the business committed to me.
                    I have this day submitted a detailed view of our affairs with Spain & of my present situation to the President, that he may see the state of the affairs entrusted to me, & how far my conduct is, or has been proper. I must refer you to that Letter, as it contains a number of important Facts & circumstances, which it would be very improper to be made public; but which, I have nevertheless thôt it my duty to commmunicate to the President. This mode of Proceeding has arisen from no want of Respect to you Sir, or to your Office; but has grown out of the necessity of the case, & the prudence & discretion, which the situation of things require. I shall take care to write to you by every safe opportunity as soon as occurrences of any importance shall take place. Please to present my most respectful Regards to the President, & my respects to Genl. Dearborn, to whom I shall write by this opportunity, if I can find time. I have the honour to subscribe myself with the highest Respect & attachment, Sir, Yr faithful & obed Servant
                    
                        James Bowdoin
                    
                